Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 5, 2010 COMPASS ACQUISITION CORPORATION (Exact name of registrant as specified in its charter) Cayman Island 000-52347 N/A (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) No. 0620, Yongleyingshiwenhuanan Rd., Yongledian Town, Tongzhou District, Beijing, PR China (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (+86 10-62690222/0255/0299) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exc hange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 5, 2010, the Board of Directors of Compass Acquisition Corporation, Inc. (the Company) determined it to be in the Companys best interests to move towards establishing a Board of Directors comprised of a majority of independent directors and therefore, Mr. Kang Chungmai resigned from the Board of Directors on November 5, 2010. Mr. Kangs decision to resign is not as a result of any disagreement with the Company on any matter relating to the Companys operations, policies or practices. Mr. Kangs resignation will allow the Board of Directors of the Company to be comprised of independent directors by adding three independent board members, whereas had Mr. Kang not resigned, the Board of Directors of the Company would have had to add four independent board members. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. COMPASS ACQUISITION CORPORATION Date: November 8, 2010 By: /s/ Mr. Zhang Hui Mr. Zhang Hui President and Chief Executive Officer
